 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA       ) No. 18CR2658-BTM
11                                  )
                     Plaintiff,     ) ORDER
12                                  )
        v.                          )
13                                  )
                                    )
14   KARL HEUSNER,                  )
                                    )
15                   Defendant.     )
                                    )
16
17
          The United States of America and defendant KARL HESUNER
18
     jointly move to continue the motion hearing set for November 16,
19
     2018. The parties also jointly move to exclude time under the
20
     Speedy Trial Act, 18 U.S.C. § 3161(h)(7).
21
          For reasons stated in the joint motion, incorporated by
22
     reference herein, the court finds the ends of justice served by
23
     granting the requested continuance outweigh the best interest of
24
     the public and the defendant in a speedy trial.
25
          IT IS ORDERED that the joint motion is granted. The motion
26
     hearing shall be continued to January 9, 2019 at 10:30 a.m. IT
27
28
                                     1
 1   IS FURTHER ORDERED that the period of delay from the filing of
 2   the joint motion until January 9, 2019shall be excluded in
 3   computing the time within which the trial must commence under
 4   the Speedy Trial Act, 18 U.S.C. § 3161.
 5
 6   Dated:   November 14, 2018

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
